Citation Nr: 0823936	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  04-31 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for inflammation of the 
ciliary body.  


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1946 to May 1949.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Manila, the 
Republic of the Philippines, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied service connection 
for inflammation of the ciliary body.  


FINDINGS OF FACT

1.  A May 2002 rating decision denied service connection for 
inflammation of the ciliary body.  Notice of this decision 
was issued on May 21, 2002.  

2.  A Notice of Disagreement (NOD) as to the May 2002 rating 
decision was received on October 15, 2002.  

3.  Statement of the Case (SOC) and Supplemental Statement of 
the Case (SSOC) were issued on July 26, 2004 and March 6, 
2006.  

4.  The cover letter that was mailed with the SOC and 
subsequent SSOC advised the veteran that to perfect his 
appeal in the above matter he had to submit a Substantive 
Appeal within 60 days or within the remainder, if any, of the 
one year period following date of notification of the rating 
decision appealed.  

5.  The veteran did not submit a Substantive Appeal or 
request an extension in a timely manner.  


CONCLUSION OF LAW

The veteran did not perfect an appeal as to the issue of 
entitlement to service connection for inflammation of the 
ciliary body, and the claim must be dismissed.  38 U.S.C.A. 
§§ 7105, 7108 (West 2002); 38 C.F.R. §§ 3.109, 20.200, 
20.202, 20.302, 20.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Decision

An appeal to the Board "consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal."  38 
C.F.R. § 20.200 (emphasis added).  The Substantive Appeal can 
be set forth on a VA Form 9 (Appeal to the Board of Veterans' 
Appeals) or on correspondence specifically identifying the 
issues appealed and setting out specific arguments relating 
to errors of fact or law made by the agency of original 
jurisdiction (AOJ).  38 C.F.R. § 20.202.  To be considered 
timely, the Substantive Appeal must be filed within 60 days 
from the date that the AOJ mails the Statement of the Case to 
the appellant or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed.  38 C.F.R. § 20.302(b).  
Additionally, an extension for filing a Substantive Appeal 
may be granted on motion filed prior to the expiration of the 
time limit described above.  38 C.F.R. § 20.303.  If the 
claimant fails to file a Substantive Appeal in a timely 
manner, and fails to timely request an extension of time, 
"he is statutorily barred from appealing the RO decision."  
Roy v. Brown, 5 Vet. App. 554, 556 (1993).  Cf. Rowell v. 
Principi, 4 Vet. App. 9 (1993).  

In the present case, the Board finds that the veteran did not 
timely file either a Substantive Appeal or a request for an 
extension of time to do so.  In a May 2002 rating decision, 
the RO denied service connection for inflammation of the 
ciliary body.  The veteran received notification of the 
denial and expressed disagreement with the May 2002 rating 
decision by way of an October 2002 personal statement.  The 
RO issued a Statement of the Case (SOC) on July 26, 2004.  
The veteran's Substantive Appeal was received by the RO on 
October 6, 2004, specifically noting that the "SOC dated 6-
26-04 does not address [his] inquiry."  The veteran 
explained that his actual claim was for residuals of a 
gunshot wound that had been previously denied by the RO in 
February 1958.  Thereafter, the RO issued a letter to the 
veteran in January 2005 noting that a SOC was not issued on 
June 26, 2004, for his service connection claim for 
inflammation of the ciliary body, but rather on July 26, 
2004.  The RO determined that based upon the veteran's 
statements on his Substantive Appeal, he is no longer 
appealing the issue of service connection for inflammation of 
the ciliary body.  It was requested that if he was no longer 
appealing the issue to complete and return the enclosed VAF 
21-4138, Statement in Support of Claim within 30 days of 
receiving the letter, otherwise it is assumed that he wishes 
to continue his appeal.  

In November 2005, the RO received a VA outpatient treatment 
record indicating that the veteran was in receipt of a 10 
percent evaluation for inflammation of the ciliary body.  The 
veteran submitted a second Substantive Appeal, which was 
received by the RO on November 8, 2005, noting that he did 
not file a Notice of Disagreement (NOD) for his service 
connection claim for inflammation of the ciliary body, but 
now he is in receipt of a 10 percent evaluation for the 
disability.  The RO continued to adjudicate the claim and 
issued a SSOC to the veteran on March 6, 2006.  The RO 
explained that the veteran has never been granted service 
connection for the condition, and the VA outpatient treatment 
record is incorrect.  No Substantive Appeal was received from 
the veteran or his representative within the 60 days 
following the issuance of the SSOC.  

The Board notes that the record does not show that the VA 
ever received a request for more time to file a Substantive 
Appeal as to the claim of service connection for inflammation 
of the ciliary body from either the veteran or his 
representative.  More importantly, the record does not show 
that VA ever received a VA Form 9 or an equivalent letter, 
from either the veteran or his representative within 60 days 
after the July 26, 2004 SOC or March 6, 2006 SSOC.  In this 
case, the veteran must have perfected his appeal either 
within the 60 days following the July 26, 2004 notice of the 
SOC, March 6, 2006 notice of the SSOC, or in the alternative 
within one year following notice of the RO's May 2002 rating 
decision.  The Board is aware that the veteran did not return 
the January 2005 VAF 21-4138.  However, even if the Board 
assumes that the VA Form 9 received by the RO on October 6, 
2004, pertains to the veteran's service connection claim for 
inflammation of the ciliary body, it is still considered 
untimely, as it was received after 60 days following the July 
2004 SOC.  Thus, there is no communication of record from the 
veteran or his representative during those dates that would 
constitute a Substantive Appeal.  The Board is bound by the 
regulations of the Department, instructions of the Secretary 
and precedent opinions of the General Counsel of the VA.  38 
U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2007).

Unquestionably, the record shows that the veteran did not 
file a timely Substantive Appeal as to his service connection 
claim for inflammation of the ciliary body.  Moreover, the 
veteran did not request an extension of time for filing 
within the applicable time period required by 38 C.F.R. § 
20.303, that is, prior to the expiration of the time limit 
for filing a substantive appeal.  

Additionally, the veteran received a June 2008 letter from 
the Board outlining the law for filing appeals to the Board 
which also included a "Substantive Appeal Response Form."  
The letter stated that within 60 days of receiving this 
letter, the veteran must either submit written argument and 
additional evidence relevant to jurisdiction or request a 
hearing before the Board to present oral argument on the 
jurisdictional question.  VA received the letter returned as 
undeliverable, and the Post Office indicated on the envelope 
that no person by the veteran's name was at the listed 
address.  As of this date, no communication has been received 
from the veteran.  The Board notes that if a veteran 
relocates or changes his mailing address, it is his 
responsibility to keep VA abreast of his whereabouts.  If he 
does not do so, "there is no burden on the part of VA to 
turn up heaven and earth to find him."  Hyson v. Brown, 5 
Vet. App. 262, 265 (1993).  Thus, the Board will therefore 
dismiss the claim on the basis that a timely Substantive 
Appeal was not received regarding the issue of entitlement to 
service connection for inflammation of the ciliary body.  

As a final note, the Board points out that it is not required 
to discuss the Veterans Claim Assistance Act of 2000 (VCAA) 
with respect to this appeal.  The VCAA imposes obligations on 
VA in terms of its duty to notify and assist claimants.  When 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and the 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
Court held that VA must (1) inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in their possession that 
pertains to the claim.  It does not apply to matters on 
appeal, however, when the issue is limited to statutory 
interpretation, as in the instant case.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 
5-2004 (June 23, 2004) (VA not required to provide notice of 
the information and evidence necessary to substantiate a 
claim where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit).  
Consequently, the Board is not required to address the RO's 
efforts to comply with the VCAA with respect to the issue 
here on appeal.  As the law is dispositive in this case, the 
VCAA is not applicable.  


ORDER

The appeal as to the claim of entitlement to service 
connection for inflammation of the ciliary body is dismissed.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


